DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021, has been entered.
Claims 1-7, 9-21, 23-35 and 37-43 are pending. 

Examiner’s Note
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-7, 14-21, 28-35 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Auwera et al. (US Publication No. 2012/0082224 A1) in view of Chen et al. ("Algorithm description of Joint Exploration Test Model 7," supplied by Applicant) and further in view of Zhao et al. (“CE3-related: Unification of angular intra prediction for square and non-square blocks” supplied by Applicant) .

       	Regarding claim 1, 
Van Der Auwera et al. meets the claim limitations, as follows:
A method of decoding video data, the method comprising: 
determining a first size for a block of video data (i.e. determining a block size associated with a current block of video data)(para[0009]), wherein the first block of video data comprises a first rectangular, non-square block (i.e. intra prediction PUs have various rectangular size.);(para[0124])
 determining a first intra prediction mode for the first block of video data (i.e. determining an intra-prediction coding mode associated with the current block); (para[0009]) 
locating, in a first neighboring block of the first block of video data, first reference samples corresponding to the determined first intra prediction mode (i.e. 
in response to the first intra prediction mode  (i.e. modes index 3, 6, 9 represent true diagonal directions (i.e., +/-45 and +/-135 degrees) as shown in Fig. 2B)(para[0119]) , filtering the first reference samples to determine filtered reference samples (i.e. Determining whether or not to apply a smoothing filter for other modes (i.e., the diagonal modes), depends on the prediction unit size and the intra-prediction mode. TABLE 3 shows an example relationship of combinations of block size and intra-prediction mode for which a smoothing filter is applied. );(para[0076] and [0119]) 
generating a first predictive block for the first block of video data from the filtered reference samples (i.e. intra prediction unit 74 may generate prediction data for a current block of a current frame based on an indicated intra-prediction mode and data from previously-decoded blocks of the current frame.);(Fig. 5, para[0098]) 
determining decoded version of the first block of video data from the first predictive block  (i.e. Summer 80 sums the residual blocks with the corresponding prediction blocks generated by intra prediction unit 74 to form decoded blocks.);(Fig. 5, para[0105])
determining a second size for a second block of video data (i.e. determining a block size associated with a current block of video data)(para[0009]), wherein the second block of video data comprises a second rectangular, non-square block(i.e. intra prediction PUs have various rectangular size.);(para[0124]) 
determining a second intra prediction mode for the second block of video data(i.e. determining an intra-prediction coding mode associated with the current block); (para[0009])  
locating, in a second neighboring block of the second block of video data, second reference samples corresponding to the determined second intra prediction mode (i.e. block 106 (indicated with the dotted outline) can be predicted from neighboring pixels 100A-100AG (neighboring pixels 100) depending on a selected intra-prediction mode.. );(Fig. 2A, para[0062])  
in response to the second intra prediction mode for the second block of video data being (i.e. Intra modes 0, 1 or 2), generating a second predictive block for the second block of video data from unfiltered reference samples of the neighboring block (i.e. the smoothing filter is not applied when modes 0, 1, or 2 are used, which correspond to the vertical, horizontal, and DC modes, respectively, because each of these modes provides relatively accurate prediction results without applying smoothing. );(para[0076]-[0077]) 
determining decoded version of the second block of video data from the second predictive block (i.e. Summer 80 sums the residual blocks with the corresponding prediction blocks generated by intra prediction unit 74 to form decoded blocks.);(Fig. 5, para[0105])
outputting the decoded version of the first block of video data  and the decoded version of the second block of video data (i.e. decoded video output from video decoder 30).(Fig. 5)
Van Der Auwera et al. does not explicitly disclose the following claim limitations:
in response to the intra prediction mode for the block of video data being a wide- angle intra prediction mode and corresponding to a diagonal direction of the block, filtering the reference samples to determine filtered reference samples. 
However, in the same field of endeavor Chen et al. ("Algorithm description of Joint Exploration Test Model 7,") discloses the claim limitations:
in response to the intra prediction mode for the block of video data being a wide- angle intra prediction mode and corresponding to a diagonal direction of the block (i.e. intra modes index 30-34 corresponding to diagonal direction and wide angle over diagonal as shown in Fig. 7 ), filtering the reference samples to determine filtered reference samples (i.e. boundary prediction filters are used for intra modes 34 and 30–33)(Section 2.2.3) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Van Der Auwera and Chen with Chen’s teaching of applying boundary prediction filter for intra modes both diagonal direction and wide angle over diagonal directions, the motivation being to generate a better coding rate (Van Der Auwera para[0082]).
Also in the same field of endeavor Zhao et al. discloses the claim limitations:
in response to the first intra prediction mode for the first block of video data being a wide- angle intra prediction mode (i.e. angular direction modes over 66 as shown in Fig. 1 and the variable wideAngle is set based on predetermined conditions, such as preModeIntra is equal to 2 or 66.)(page 6.) and having an intra mode index that corresponds to a diagonal direction of the first block (i.e. diagonal directions of modes 2 and 66 )(section 1-2) , filtering the first reference samples to determine filtered reference samples (i.e. if wideAngle is equal to 1, such as preModeIntra is equal to 2 or 66, filterFlag is set to 1);(page 6)
in response to the second intra prediction mode for the second block of video data being the wide-angle intra prediction mode (i.e. angular direction modes over 66 as shown in Fig. 1 and the variable wideAngle is set based on predetermined conditions as shown in page 6.) and having an intra mode index that corresponds to a non- diagonal direction of the second block (i.e. angular directions of modes other than 2, 34 and 66)(section 1-2), generating a second predictive block for the second block of video data from unfiltered reference samples of the neighboring block(i.e. if wideAngle is equal to 0 and predModeIntra doesn’t satisfy the predetermined conditions, filterFlag is set to 0);(page 6)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Van Der Auwera and Chen with Zhao teaching of deriving wideAngle and filterFlag based on intra prediction mode and use the flag information to determine filtered or unfiltered reference samples of neighboring blocks, the motivation being to unifying the 

Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Van Der Auwera et al. meets the claim limitations, as follows:
The method of claim 1, wherein the first reference samples comprise non-fractional reference samples (i.e. The neighboring pixels 100A-AG are non-fractional pixel. ).(Fig. 2A, par[0063])

Regarding claim 3, the rejection of claim 1 is incorporated herein. 
Van Der Auwera et al. meets the claim limitations, as follows:
The method of claim 1, wherein the first reference samples comprise samples determined without interpolation filtering (i.e. the smoothing filter is not applied when modes 0, 1, or 2 are used, which correspond to the vertical, horizontal, and DC modes, respectively, because each of these modes provides relatively accurate prediction results without applying smoothing.).(para[0076])

Regarding claim 4, the rejection of claim 1 is incorporated herein. 
Van Der Auwera et al.  meets the claim limitations, as follows:
The method of claim 1, wherein filtering the first reference samples to determine filtered reference samples comprises applying a smoothing filter to the first reference samples (i.e. Intra smoothing filtering may also be utilized for most PU sizes 

Regarding claim 5, the rejection of claim 4 is incorporated herein. 
Chen et al. ("Algorithm description of Joint Exploration Test Model 7,")  meets the claim limitations, as follows:
The method of claim 4, wherein the smoothing filter comprises a 3-tap filter (i.e. three-tap filter (for intra modes 3–6 & 30–33) )(section. 2.2.3, page 9)

Regarding claim 6, the rejection of claim 4 is incorporated herein. 
Van Der Auwera et al. meets the claim limitations, as follows:
The method of claim 4, wherein applying the smoothing filter to the reference samples comprises applying the smoothing filtering before or without applying an interpolation filter to the reference samples (i.e. the smoothing filter is not applied when modes 0, 1, or 2 are used, which correspond to the vertical, horizontal, and DC modes, respectively, because each of these modes provides relatively accurate prediction results without applying smoothing.).(para[0076])

Regarding claim 7, the rejection of claim 4 is incorporated herein. 
Van Der Auwera et al. meets the claim limitations, as follows:
The method of claim 4, wherein applying the smoothing filter to the reference samples comprises applying a smoothing interpolation filter to the first reference samples (i.e. Intra smoothing filtering may also be utilized for most PU sizes for intra 

Regarding claim 14, the rejection of claim 1 is incorporated herein. 
Van Der Auwera et al. meets the claim limitations, as follows:
The method of claim 1, wherein the method of decoding is performed as part of an encoding process (i.e. Inverse quantization unit 58 and inverse transform unit 60 are part of decoding method)(Fig. 4) and wherein outputting the decoded version of the first block of video data and the decoded version of the second block of video data comprises storing the decoded version of the first block of video data (i.e. reconstructed video blocks) as part of a first reference picture (i.e. Ref frame store 64).(Fig. 4) and storing the decoded version of the second block of video data (i.e. reconstructed video blocks) as part of a second reference picture (i.e. Ref frame store 64).(Fig. 4) 

Regarding claims 15, 29 and 43, all claimed limitations are set forth and rejected as per discussion for claim 1, wherein Van Der Auwera et al. disclose computer-readable storage media can comprise RAM, ROM and one or more digital signal processors (DSPs), general purpose microprocessors (para[0134]-[0135])

Regarding claims 16 and 30, all claimed limitations are set forth and rejected as per discussion for claim 2.



Regarding claims 18 and 32, all claimed limitations are set forth and rejected as per discussion for claim 4.

Regarding claims 19 and 33, all claimed limitations are set forth and rejected as per discussion for claim 5.

Regarding claims 20 and 34, all claimed limitations are set forth and rejected as per discussion for claim 6.

Regarding claims 21 and 35, all claimed limitations are set forth and rejected as per discussion for claim 7.

Regarding claims 28 and 42, all claimed limitations are set forth and rejected as per discussion for claim 14.

2.	Claims 9, 23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Auwera et al. (US Publication No. 2012/0082224 A1) in view of Chen et al. ("Algorithm description of Joint Exploration Test Model 7," supplied by Applicant)  and further in view of Chuang et al. (US Publication No. 2017/0223379 A1) and Zhao et al. (“CE3-related: Unification of angular intra prediction for square and non-square blocks” supplied by Applicant).

Regarding claim 9, the rejection of claim 1 is incorporated herein. 
Van Der Auwera et al., Zhao et al.  and Chen et al. do not explicitly disclose the following claim 
The method of claim 1, wherein determining the size for the first block of video data comprises determining a size index based on a height of the block and a width of the first block.
However, in the same field of endeavor Chuang et al. discloses the deficient claim limitations, as follows:
determining the size for the first block of video data comprises determining a size index based on a height of the block and a width of the first block (i.e. SIZE_2NxN, SIZE_2Nx2N, SIZE_Nx2N can be viewed as size index.)(Table I) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Van Der Auwera and Chen with Chuang teaching of using size index for determining current block size and neighboring blocks, the motivation being to generate a better coding rate (Van Der Auwera para[0082]).

Regarding claims 23 and 37, all claimed limitations are set forth and rejected as per discussion for claim 9.

Allowable Subject Matter
1.	Claims 10-13, 24-27 and 38-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/KATE H LUO/Primary Examiner, Art Unit 2488